Brown, C. J.
We are of opinion that the Court did not err under our very liberal, and I may say, rather loose system of pleading, and under the new Constitution of this State, in permitting the defendants in the Court below to file their plea to the jurisdiction at the time it was"' offered.
Upon the main point in this case we affirm the judgment of the Court below for the reasons given in the case of Alfred Shorter, vs. J. L. Cobb et al., ante.
McCay, J., concurred in this judgment, but furnished no opinion.